OPINION OF THE COURT
Per Curiam.
Respondent, Melvyn Schwartz, was admitted to the practice of law in the State of New York by the First Judicial Department on December 12, 1966.
*128Respondent submits his resignation from the bar pursuant to 22 NYCRR 603.11. In his affidavit of resignation, respondent admits to committing acts of serious professional misconduct, including conversion of client funds. He tenders his resignation as a predicate to his intended plea of guilty to certain felony charges that will be filed in a Superior Court information in New York County by the District Attorney’s Office. More specifically, respondent admits that, acting as executor of the estate of Ella B. Traub, he prepared and filed a verified account of the proceedings indicating that cash in excess of $300,000 remained on deposit in the name of the estate, notwithstanding that the cash had never been on deposit for the estate but, rather, was converted by him and placed in an account solely under his control. He no longer possesses the funds, and has not repaid the estate. Respondent also admits converting approximately $175,000 of funds belonging to the estate of Frederick Serafini, which he also deposited into an account solely under his control. Respondent acknowledges that if formal charges were made against him, he could not successfully defend himself on the merits.
By motion dated February 8, 2000, the Departmental Disciplinary Committee moves for, inter alia, an order accepting respondent’s resignation (22 NYCRR 603.11).
Since respondent’s affidavit of resignation complies with the requirements of 22 NYCRR 603.11, the motion should be granted to the extent of striking respondent’s name from the roll of attorneys.
Nardelli, J. P., Tom, Lerner, Rubin and Friedman, JJ., concur.
Resignation accepted, the name of respondent stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; motion otherwise denied.